DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks filed on 04/21/2021.
In the instant Amendment, claims 1, 7 and 12 have been amended; claims 1, 7 and 12 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Applicant Arguments/Remarks, filed 04/20/2021, with respect to the rejection(s) of claim(s) 1, 3-11 and 13-20 under 35 U.S.C. 102 as being anticipated by Das et al. (hereinafter Das), Pub. No.: US 20130297195 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Das et al. (hereinafter Das), Pub. No.: US 20130297195 in view of Weinfield, Patent No.; 9,936,361.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (hereinafter Das), Pub. No.: US 20130297195 in view of Weinfield, Patent No.; 9,936,361.

Referring to claim 1, Das teaches a method for detecting and countering denial of service attacks in vehicle to everything communication, comprising: 
providing a vehicle with a wireless communication system including an antenna (para. 0018 and fig. 1, vehicle and respective antenna); 
providing a controller in communication with the wireless communication 
system (para. 0020 and fig. 2, a controller 28); 
receiving, by the wireless communication system, a wireless communication from a wireless communication equipped device via the vehicle to everything communication; (paras. 0016-0017, wirelessly distributing the messages); 
analyzing, by the controller, the wireless communication and determining, by the 
(paras. 0021, 0029-0030, determining whether the entity broadcasting the message is misbehaving); 
in response to determining that the first condition is satisfied, calculating, by the controller, an angle of arrival of the wireless communication (abstract, paras. 0021, 0032, calculate the position/location/angle); 
predicting, by the controller, a location of a source of the wireless communication relative to the vehicle (para. 0034,  source location); and 
adjusting, by the controller, a gain pattern of the antenna to block reception of additional wireless communications from the source of the wireless communication (abstract, para. 0032 and fig. 5, an indication of possible misbehavior).

Das does not explicitly disclose detecting and countering denial of service attacks in vehicle to everything communication, comprising: receiving, by the wireless communication system, a wireless communication from a wireless communication equipped device via the vehicle to everything communication.

However, in an analogous art, Weinfield discloses detecting and countering denial of service attacks in vehicle to everything communication, comprising: receiving, by the wireless communication system, a wireless communication from a wireless communication equipped device via the vehicle to everything communication (7:40-60, the security verification may prevent denial of service (DOS), distributed denial of service (DDOS), Sybil, and/or node impersonation attacks of a network in which V2X communications occur.).
(Weinfield: 1:7-11).

Referring to claim 2, Das and Weinfield teach the method of claim 1. Das further teaches wherein the first condition is satisfied when the controller determines that the wireless communication is a denial of service communication and the denial of service communication is impacting receipt of wireless communications by the wireless communication system (Das: abstract, paras. 0016-0017).

Referring to claim 3, Das and Weinfield teach the method of claim 1. Das further teaches wherein adjusting the gain pattern of the antenna includes blocking reception of additional wireless communications from a first area surrounding the vehicle and allowing reception of additional wireless communications from a second area surrounding the vehicle (Das: abstract, para. 0032 and fig. 5).

Referring to claim 4, Das and Weinfield teach the method of claim 3. Das further teaches wherein the first area is an area behind the vehicle and the second area is an area in front of the vehicle (Das: abstract, paras. 0021, 0032, location).

Referring to claim 5, Das and Weinfield teach the method of claim 3. Das further teaches wherein the first area is an area in front of the vehicle and the second area is an area behind the vehicle (Das: abstract, paras. 0021, 0032, location).

Referring to claim 6, Das and Weinfield teach the method of claim 3. Das further teaches wherein the first area is a first partial area of a circle centered on the antenna of the vehicle and the second area is a second partial area of the circle centered on the antenna of the vehicle (Das: abstract, paras. 0018-0019; paras. 0021, 0032 and figs. 1-2).

Referring to claim 7, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 8, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 9, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 10, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 11, Das further teaches comprising continuously updating, by the controller, the location of the source of the denial of service relative to the vehicle (Das: abstract, paras. 0021, 0032, location).

Referring to claim 12, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 18, Das and Weinfield teach the system of claim 12. Das further teaches wherein the antenna of the wireless communication system of the vehicle generates a communication range area, the source of the signal is within the communication range area, and adjusting the gain pattern of the antenna includes blocking reception of additional signals from a first area of the communication range area and allowing reception of additional signals from a second area of the communication range area (Das: abstract, para. 0032 and fig. 5).

Referring to claim 19, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 20, Das and Weinfield teach the method of claim 18. Das further teaches wherein the first area is an area extending from a first end of the vehicle and the second area is an area extending from a second end of the vehicle opposite the first end of the vehicle (Das: paras. 0027, 0035).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        05/26/2021